Citation Nr: 0002513	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a mood disorder secondary to a head injury.

2.  Entitlement to an effective date earlier than October 24, 
1988, for the grant of service connection for a mood disorder 
secondary to a head injury.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 to July 1965.  

This matter originally arose from an April 1990 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied service 
connection for various acquired psychiatric disorders and for 
residuals of a closed head injury.  Thereafter, the veteran 
also asserted that his psychiatric problems were related to 
the administration of antimalarial medications during 
service.  The veteran filed a timely appeal, and in October 
1992 the Board of Veterans' Appeals (Board) issued a decision 
remanding the case to the RO for additional development in an 
attempt to ascertain the etiology of any psychiatric 
disorders present.  Following extensive development, the 
Board issued a decision in August 1997 granting service 
connection for a psychiatric disorder, claimed as a residual 
of a closed head injury and anti-malarial medication during 
active service.  

Following the Board's decision, the award was effectuated by 
the RO in a December 1997 rating decision.  Specifically, the 
RO granted service connection for mood disorder secondary to 
head injury and assigned a 10 percent schedular rating, 
effective from October 1988.  The veteran has perfected an 
appeal with respect to both the rating assigned and the 
effective date of that award.  Additionally, he has also 
claimed that his service-connected psychiatric disorder 
renders him unable to obtain and retain employment.  A total 
evaluation secondary to service-connected disabilities was 
denied in a December 1998 rating decision, and the veteran 
has perfected an appeal with respect to that issue as well.  
Thus, the case has been referred to the Board for resolution.

In several recent written statements, the veteran and his 
representative urge that the issue of entitlement to service 
connection for disability due to antimalarial medications is 
still active.  The Board notes, however, its August 1997 
decision explained that the claims folder reflected that 
several issues, including this issue, were actually in 
essence one and the same, since they all involved psychiatric 
disability.  Further, service connection for hearing loss 
secondary to antimalarial drugs was already granted.  It is 
also noted that the Board granted service connection for 
psychiatric disability secondary to both head injury and 
antimalarial medication.  Inasmuch as psychiatric disability 
was the only remaining result of antimalarial drugs 
consistently identified by the veteran, the benefits sought 
have been granted.  Hence, it is no longer a viable issue for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The RO's thorough development of all 
pertinent evidence has failed to identify other residuals.  
Nonetheless, inasmuch as the veteran is asserting that 
additional residuals exist, he has not clearly identified 
these but he is invited to do so by filing a claim and 
submitting supporting evidence at any time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In an August 1997 decision, the Board granted the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as a residual of a 
closed head injury and anti-malarial medication during active 
service; the RO effectuated that decision in a December 1997 
rating decision, characterizing the condition as mood 
disorder secondary to head injury and assigning a 10 percent 
schedular rating, effective from October 24, 1988.

3.  Both the August 1997 Board decision and the RO's December 
1997 rating decision granting service connection for a mood 
disorder secondary to a head injury were made pursuant to an 
application for benefits received on October 24, 1988, more 
than a year after the veteran left active duty.  

4.  The veteran's mood disorder secondary to a head injury 
has caused the veteran to be demonstrably unable to obtain or 
retain employment.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to October 
24, 1988, for the grant of service connection for a mood 
disorder secondary to a head injury have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).

2.  The initial rating assigned for the veteran's mood 
disorder secondary to head injury was not proper and the 
criteria for assignment of a 100 percent evaluation have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.125-4.130 Diagnostic Code 8045-
9435 (1996), Fenderson v. West, 12 Vet. App. 119,127 (1999).

3.  There is no legal basis to assign a total rating based on 
individual unemployability by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.341(a), 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected mood disorder 
is more than 10 percent disabling, that it has been disabling 
since he left service in 1965, and that it renders him unable 
to work.  As a preliminary matter, the Board finds that the 
veteran's claim for an initial evaluation in excess of 10 
percent for mood disorder is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  A claim based on disagreement with the 
initial rating assigned following a grant of service 
connection also is presumed well grounded.  See Fenderson v. 
West, 12 Vet. App. 119,127 (1999) (applying duty to assist 
under 38 U.S.C.A. § 5107(a) to initial rating claims).  In 
the claim on appeal, the veteran has challenged the adequacy 
of the initial evaluation.

I.  Earlier Effective Date

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(b)(2)(i).  Moreover, the effective date of a 
claim involving new and material evidence received after a 
final disallowance is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(q)(1)(ii).  Further, regulations provide that, 
in a reopened claim the effective date is the date of claim, 
or the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(r).  

In the present case, the veteran's claim for service 
connection for a nervous condition secondary to a head injury 
was received on October 24, 1988.  A claim for a nervous 
condition had been filed by the veteran in July 1967, denied 
by the RO in an unappealed December 1968 rating decision, and 
had become final.  Service connection was granted by the 
Board for an acquired psychiatric disorder in August 1997, 
and the disorder was thereafter characterized by the RO as a 
mood disorder secondary to closed head injury, in a December 
1997 rating decision, effective from the day the reopened 
claim was received, October 24, 1988.  

As the claim upon which this appeal is based was a reopened 
claim based upon new and material evidence, received October 
24, 1988, that date is the appropriate effective date.  The 
veteran separated from service in July 1965, and even his 
original July 1967 claim was not received within one year 
from the date the veteran was separated from active service.  
Thus, the regulation requires that the effective date of the 
grant of service connection be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
While the veteran urges that his record demonstrates 
manifestations of his now service-connected condition since 
service, owing to the date of his application, a mechanical 
application of 38 C.F.R. § 3.400 precludes a finding of an 
effective date prior to October 24, 1988.  

Thus, the veteran has not presented any additional evidence 
or argument which would warrant the assignment of an earlier 
effective date under the criteria set forth at 38 C.F.R. 
§ 3.400.  Where the law and not the evidence is dispositive, 
the appeal must be terminated or denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As such, the Board concludes that 
there is no basis in the record to support the claim for an 
effective date earlier than October 24, 1988, for the grant 
of service connection for a mood disorder secondary to a head 
injury, and the appeal for that benefit is denied.  

II.  Initial Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A.  § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

In the aforementioned August 1997 decision, the Board granted 
service connection for an acquired psychiatric disorder, 
claimed as a residual of a closed head injury and 
antimalarial drug use.  The RO effectuated that decision, 
assigning a 10 percent rating under Diagnostic Codes 8045-
9435 for mood disorder secondary to head injury, effective 
from October 24, 1988, in a December 1997 rating decision.  

The veteran contends that the current 10 percent evaluation 
under Diagnostic Code 8045-9435 does not accurately reflect 
the severity of his disability.  The Board agrees, and finds 
that the evidence supports a 100 percent schedular 
evaluation.

A review of the record reveals that the veteran has received 
many different psychiatric diagnoses.  The Board notes that 
when it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in favor of the veteran, dictates that 
such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  Due to the varied nature of the veteran's 
constellation of symptoms reflected in the record, and given 
the actual disability service connected by the Board in its 
1997 decision, the Board in this case has considered the 
totality of symptoms noted in the record, rather than merely 
those most closely associated with a mood disorder diagnosis.  

The veteran has submitted medical and lay evidence, as well 
as records from employers, school records, and Social 
Security records.  Lay statements support his contention that 
his psychiatric problems did not exist prior to service.  
Findings in a 1989 favorable determination by an 
Administrative Law Judge indicated that the veteran was 
disabled from 1983 due to severe personality disorder, 
alcohol abuse, and schizophrenic paranoid disorder.  

The medical evidence consists of service medical records, 
reports of VA and private examinations, records of inpatient 
and outpatient treatment, written statements from both VA and 
private physicians, and medical literature.  The literature 
generally supports his contentions that his psychiatric 
disorder is due to head injury and or antimalarial drug use 
in service.  Service medical records reflect that the veteran 
was evaluated for problems associated with a marital 
situation in service and given a diagnosis of immature 
personality.  There were no other pertinent psychiatric 
findings.  

Post-service reports are replete with reference to the 
veteran's history of head trauma in service.  The veteran has 
maintained that he was assaulted by several Marines in Hawaii 
and that this assault left him with an organic brain injury.  
He has urged that the brain injury has resulted in mood and 
personality problems.  In addition, he has asserted that he 
was given antimalarial medication in service, which led to 
these same problems.  In this regard, the record demonstrates 
that in June 1980, the veteran received inpatient psychiatric 
care for personality disorder, paranoid personality, and 
substance abuse.  

Thereafter, evaluation in August 1986 by Robert Cornette, 
Ph.D., showed that the veteran reported using marijuana 
frequently.  He had not worked since an on-the-job accident 
in 1983.  He was given a diagnosis of borderline personality 
disorder, cannabis abuse and a history of alcohol abuse.  

The veteran was treated beginning in June 1988 by Thomas 
Park, M.D.  The diagnosis was major depressive illness.  Dr. 
Park put the veteran on Lithium, but the veteran was largely 
non-compliant.  Psychiatric evaluation at St. Joseph Mercy 
Hospital in October 1988 showed a possible mild organic 
condition.  Loss of control, pressured speech, and flight of 
ideas was observed.  The veteran reported using excessive 
amounts of marijuana.  It was recommended that the veteran 
resume Lithium.  

In March 1989, he was evaluated by psychiatrist Lore Hirsch, 
M.D., who found him to be clearly psychotic, with a very 
litigious, belligerent attitude.  Dr. Hirsh set forth the 
veteran's history and symptoms in a detailed report.  The 
veteran brought a tremendous amount of records for the doctor 
to review.  The diagnosis was paranoid personality with 
severe mood swings and a history of alcoholism.  She found 
his perceptions to be distorted and recommended psychiatric 
hospitalization.  

The veteran was afforded a VA psychiatric evaluation in March 
1990.  At that time, the veteran again brought a tremendous 
amount of material for the examiner to review.  The examiner 
noted that the veteran demonstrated no evidence of psychotic 
thinking but rather that his thinking was well organized and 
suggested a paranoid disorder.  The examiner felt that the 
veteran's level of impairment was moderate.  The multiaxial 
diagnosis was Axis I: generalized anxiety disorder, Axis II: 
paranoid personality disorder, Axis III: deferred, Axis IV: 
stress, Axis V: moderate social and vocational adjustment.  

At his September 1990 RO hearing and his June 1992 Board 
hearing, the veteran testified that he essentially believed 
that his experiences in service led to his current 
psychiatric problems.  

VA Outpatient treatment records dated from August 1987 to 
January 1991 show that the veteran underwent individual 
psychotherapy and marital therapy.  Evaluations consistently 
referenced the veteran's pressured speech, labile mood and 
angry affect.  The veteran repeatedly characterized himself 
as a victim of various injustices.  He reportedly disliked 
being interrupted during examinations.  He frequently 
discussed his theories regarding biomagnetics and also 
explained that he had contacted NASA to inform them of his 
discoveries and to inquire about becoming the chief recruiter 
for the NASA space program.  He reported using marijuana.  
During a January 1991 evaluation, the impression was cannabis 
dependence, rule out personality disorder.  

Records from Henry Ford Hospital show psychiatric evaluation 
in July 1991 along with MRI of the brain in August 1991.  The 
MRI showed minimal frontal white matter change, ischemic 
versus post traumatic.  Examination failed to yield a 
diagnosis although resolution of anxiety was a noted goal.  

In May 1992, Andrew J. Komorny, C.S.W., submitted a summary 
of psychotherapeutic services rendered to the veteran.  Mr. 
Komorny noted that he had been treating the veteran since 
June 1991 for psychiatric problems which were reportedly 
attributed to the inservice head injury.  A noted history of 
symptomatic behavior included an inability to remain with an 
employer, as evidenced by the veteran's history of 
approximately 300 jobs in 27 years.  Also noted were four 
marriages, and an inability to get along with friends, 
coworkers, employers, teachers, and business associates.  The 
veteran was noted to be emotionally impulsive, irritable, and 
prone to eruptions of out-of-control anger.  Mood swings were 
noted to be rapidly fluctuating without cause.  The veteran 
had, over the year of treatment, demonstrated periods of 
depression followed by periods of elation.  Mr. Komorny 
opined that all of the veteran's difficulties were 
organically based with secondary psychological consequences.  
It was reported that the veteran established a group 
association for people with head injuries and was looking 
into engaging Harvard Medical School in his project to 
solicit brain donations for medical research.  Mr. Komorny 
noted that the veteran had been able to discontinue 
destructive behaviors including substance abuse, but that he 
needed ongoing psychotherapy.  Mr. Komorny concluded that the 
veteran was permanently disabled by the psychiatric residuals 
of the brain injury.  

The veteran was afforded a series of tests and VA evaluations 
associated with his claim in June 1993.  Examination of the 
cranial nerves yielded a diagnosis of history of status post 
closed head injury and history of exposure to antimalarial 
medication.  During psychiatric examination, the veteran 
characteristically demonstrated rapid, pressured speech.  He 
questioned the examiner and concluded that the examiner did 
not have adequate knowledge of head injuries.  The veteran 
explained that he had founded a group for survivors of head 
injuries.  He also reported a history of marijuana use.  The 
diagnosis was Axis I: anxiety condition, not otherwise 
specified, Axis II: somatization and paranoid personality 
traits, Axis III: bronchitis, Axis IV: chronic withdrawal, 
opiates and marijuana, Axis V: GAF (global assessment of 
functioning): 40.  The examiner opined that the veteran's 
condition was related to significant use of drugs over the 
years.  

Additional medical evidence includes a report of clinical 
neuropsychological examination performed by Richard L. Weiss, 
Ph.D., licensed psychologist, in August 1994.  The veteran 
was again found to have rapid speech.  He had trouble 
maintaining his focus and was over-elaborative.  The veteran 
explained that one of his goals was to be elected as a 
politician.  The diagnostic impression was organic 
personality syndrome, adjustment reaction with mixed 
emotional features, borderline personality disorder, and 
history of substance abuse.  Dr. Weiss observed that the 
veteran was incapable of entering the competitive workforce.  

Mr. Komorny provided an additional report in July 1994, in 
which he reported continued treatment of the veteran.  He 
described the veteran as symptomatic with impulsive and 
compulsive type behaviors.  

The veteran, his wife and Mr. Komorny attended an additional 
RO hearing in May 1995.  Mr. Komorny testified that he found 
the veteran's psychiatric manifestations to be disabling and 
related to the inservice head injury.  

The veteran was afforded an additional VA examination for 
mental disorders in September 1995.  The veteran reported his 
history of head injury.  He rambled and was over talkative.  
He was obsessed with his head injury.  He spoke at length 
about his activities and associations he wanted to establish.  
His speech reached incoherence.  He reported that he 
currently performed household chores and took the children 
places.  He stated that he wanted to become a congressman and 
that he had attempted to become one in the past.  He needed 
to be redirected to answer the questions during the 
interview.  His overall mental state resembled manic bipolar 
disorder.  Many elements indicating psychosis were present.  
The examiner stated the veteran would be expected to run into 
difficulty.  The diagnosis was psychosis, not otherwise 
specified.  

In February 1996, the VA examiner who examined the veteran in 
1993 prepared a memorandum reviewing the veteran's claims 
folder in an attempt to essentially clarify all of the 
psychiatric diagnoses present and the likelihood of a 
relationship to service.  The memorandum focused essentially 
on the examiner's opinion that the veteran's condition was 
not related to service.  However, the Board is not presently 
engaged in ascertaining whether there is a relationship, but 
rather the degree of impairment caused by the veteran's 
service-connected psychiatric disorder.  

A letter from Muzaffar K. Awan, M.D., dated in April 1996 
indicates that the veteran had been under that doctor's care 
since June 1994.  Dr. Awan shared his opinion that the 
veteran's organic personality and psychological disorders 
were related to his inservice head injury and that these 
disorders made the veteran totally disabled.  

A similar letter from Ghulam Qadir, M.D., psychiatrist, dated 
in May 1996, contained the opinion that the veteran was 
permanently disabled due to bipolar disorder which started in 
service.  Dr. Qadir explained that the veteran's symptoms 
were really the first episode of such a disorder.  Further, 
he stated that people with this disorder did not realize they 
were sick and often would be noncompliant with medication.  

The veteran was afforded an additional VA examination in 
September 1996.  The examiner was the same doctor who 
authored the February 1996 report and also who examined the 
veteran in 1993.  Again, this examiner reiterated his opinion 
that the veteran's paranoia and anxiety were manifestations 
of marijuana abuse.  The examiner noted the veteran's 
comments that he was going to donate his brain to science 
when he died, that he had connections with Harvard Medical 
School, that he ran for United States Senate and got 17% of 
the votes, and that he ran for that office in order to make a 
statement about the injustices of the VA.  The veteran 
presented as somewhat excited.  He stated that he had just 
found employment for himself and his disabled wife at the 
YMCA.  The diagnosis was Axis I: psychosis, not otherwise 
specified, in remission with medications, Axis II: 
personality traits, unspecified, Axis III: hearing Problem, 
Axis IV: chronic use of psychogenic drugs (marijuana), and 
Axis V: GAF 75.  

A November 1996 report from Edwin George, M.D., Ph.D., 
disputes the possibility that the veteran could have any 
neuropsychiatric abnormality due to antimalarial drug use.  

A February 1997 report from the same VA examiner who examined 
the veteran in September 1996 and 1993 again set forth the 
opinion that marijuana use was the probable reason for any 
psychosis.  

An additional VA examination was conducted in November 1997.  
The diagnosis was mood disorder secondary to head injury and 
personality changes secondary to his general medical 
condition (head injury).  The GAF score was 65.  The veteran 
again demonstrated pressured speech.  He was excitable, 
preoccupied with his illness, and agitated.  He reported that 
he had been given Lithium by Dr. Qadir but that he 
discontinued it of his own accord because he felt he did not 
need it.  The examiner later dictated an addendum explaining 
that psychiatric disorders secondary to medications almost 
always remit when the medication is stopped.  

In April 1998, Elaine M. Tripi, Ph.D., Rehabilitation 
Psychologist, performed a rehabilitation evaluation and 
employability assessment of the veteran.  She noted his 
history and reviewed medical files presented by the veteran, 
including most of the records discussed in this Board 
decision.  She opined that the veteran was not a viable 
rehabilitation candidate due to his psychological impairment, 
age, education and lack of transferable skills.  She assessed 
his psychological symptomatology as severe, making it 
difficult for him to stay on task, complete tasks in a timely 
fashion, get along with others and be reliable in social 
situations.  She found his social and occupational impairment 
to be severe, and assigned a GAF score of 40.  

Service connection was granted for an acquired psychiatric 
disorder secondary to head injury and antimalarial drug use 
in an August 1997 Board decision, which was effectuated by 
the RO in a December 1997 rating action.  At that time, the 
RO characterized the veteran's disability as mood disorder 
secondary to head injury and evaluated that disability as 10 
percent disabling, effective from October 24, 1988.  

The veteran's mood disorder has been rated under Diagnostic 
Codes 8045-9435.  During the course of this appeal, VA issued 
new regulations for the evaluation of psychiatric 
disabilities, effective as of November 7, 1996.  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  Id.; Rhodan v. West, 12 Vet. App. 55, 57 (1998).  
Accordingly, the Board is generally required to review both 
the pre- and post-November 7, 1996, rating criteria to 
determine the proper evaluation for the veteran's disability 
due to a psychiatric disorder.  However, since the Board 
finds that the veteran's mood disorder warrants a 100 percent 
evaluation under the former criteria, a discussion concerning 
the application of the new criteria would be moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to November 7, 1996, a condition such as mood disorder 
could be evaluated using criteria from the general rating 
formula for psychoneurotic disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  Under this formula, a 10 
percent rating required emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating required definite or 
"moderately large" impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite impairment.  The VA 
General Counsel, in response to an invitation by the United 
States Court of Appeals for Veterans Claims to construe the 
term "definite" in a manner that would quantify the degree of 
impairment, concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also, Hood 
v. Brown, 4 Vet. App. 301 (1993). 

Under the former criteria, a 50 percent evaluation would be 
appropriate where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

A 70 percent evaluation would be warranted for psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment and the ability to establish or maintain effective 
or favorable relationships with people is severely impaired.  
A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  Id.  The 100 
percent evaluation may be assigned as long as the veteran 
meets one of three listed criteria: total isolation, gross 
repudiation of reality, or unemployability. See 38 C.F.R. § 
4.132, Diagnostic Code 9400-9435;  Johnson v. Brown, 7 Vet. 
App. 95, 96 (1994);  see also 38 C.F.R. § 4.21.

In considering the former rating criteria in relation to the 
veteran's mood disorder, the Board finds the veteran's 
disability picture most consistent with the 100 percent 
rating.  The veteran consistently manifested incapacitating 
psychoneurotic symptoms which caused him to be demonstrably 
unable to obtain or retain employment.  Although the veteran 
could present his case to various examiners, the disability 
picture emerging from the entirety of the record is that of 
an obsessed, psychotic, paranoid individual who, due to his 
service-connected disability, truly epitomizes the concept of 
unemployability.  The VA examiner who found the veteran 
incapable of entering the competitive work force accurately 
summarized this veteran's status.  The veteran's ability to 
establish and maintain effective or favorable relationships 
is severely impaired and, by reason of psychoneurotic 
symptoms, there is no expectation of reliability, 
flexibility, or efficiency which would be needed in any 
employment.  It is noted that records do show that the 
veteran was involved in the care of his children and that he 
reported some ability to perform routine activities 
associated with daily living.  The Board has carefully 
considered whether these activities suggest an ability to 
perform work-related tasks, but has ultimately concluded that 
they do not, when viewed in the context of the rest of the 
records which suggest that the veteran experiences almost an 
all-consuming obsession with his head injury.  

Moreover, the Board is not persuaded that marijuana use 
reported by history precludes the assignment of a 100 percent 
rating in this case.  The Board notes the opinion that 
marijuana use is the predominant reason for the veteran's 
psychiatric problems is repeated by one doctor but it does 
not fully explain the veteran's ongoing bizarre acts and 
thoughts, which serve as the basis for the Board's assignment 
of the increased evaluation.  Specifically, the veteran has 
repeatedly referenced his grandiose ideas of being a 
politician, working as a NASA recruiter and donating his 
brain to Harvard.  The Board is not persuaded that such 
symptomatology is unrelated to the service-connected mood 
disorder.  The record is also replete with reference to the 
veteran's non-compliance with treatment and medication.  
However, such noncompliance has been reasonably attributed to 
the veteran's illness by a credible psychiatrist.  Also, the 
veteran was considered severely impaired by Dr. Hirsch in 
early 1989, as well as the VA physician who examined him in 
1993, and Dr. Tripi.  The Board finds that the veteran's 
symptom complex has not varied to any meaningful degree, and 
that the severity of his impairment has remained constant at 
all relevant times.  

Regarding the variance in the veteran's GAF scores, such 
scores are set forth in the DSM-IV, which has been adopted by 
the VA.  See 38 C.F.R. § 4.125.  Under the Diagnostic 
Criteria from DSM-IV, the score of 40 is appropriate where 
there is some impairment in reality testing, or major 
impairment in several areas such as work, school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work...).  
See Quick Reference to the Diagnostic Criteria from DSM-IV 
46-47 (1994).  

The two GAF scores of 65 and 75 provide a global level of 
functioning in 1996 and 1997.  The lower score of 40 noted by 
the VA examiner in the 1993 examination and the score in Dr. 
Tripi's report appear more consistent with the veteran's 
sustained level of functioning throughout the appeal period.  
It is noted that the veteran has demonstrated ongoing strange 
behavior and obscure irrelevant speech consistent with 
impairment in reality testing or communication as 
contemplated by scores that low.  The June 1993 VA 
examination report indicated that the veteran demonstrated 
pressured speech, difficulty dealing with reality and 
paranoia.  Overall, the records generally suggest that the 
veteran's level of functioning has been fairly consistent 
with the 40 score.  The symptoms associated with the GAF 
score of 40 are more consistent with findings in the record 
as a whole and with activities described by the veteran from 
that time onward.  

Thus, the preponderance of the evidence supports a finding of 
total occupational impairment.  Overall, the veteran's 
psychiatric symptoms remained relatively stable and the Board 
is not persuaded that the record supports a lesser rating at 
any time during the initial rating period.  See Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999) (at the time of an 
initial rating separate ratings can be assigned for separate 
periods of time based on facts found).  

Therefore, the Board assigns a 100 percent schedular rating 
since the initial rating and finds no reason for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Unemployability

The veteran submitted an application for total evaluation 
based on individual unemployability (TDIU) under 38 C.F.R. 
§ 4.16 in August 1998.  The veteran is now entitled to a 100 
percent schedular evaluation.  Inasmuch as this decision 
results in an award of the maximum benefit available, 
consideration of the provisions providing for assignment of 
an extra-schedular evaluation in this regard is unnecessary.  
See 38 C.F.R. § 3.321(b)(1) (1999), see also VAOPGCPREC 6-99.  
There is no legal basis to award a total disability rating 
based on individual unemployability.  See Green v. West, 11 
Vet. App. 472, 476 (1998) (veteran not entitled to a total 
disability rating for compensation while receiving a 100 
percent schedular evaluation for his service-connected 
lymphadenopathy).  Thus, as there is no entitlement under the 
law to the benefit sought, the appeal must be terminated.  
See Sabonis, 6 Vet. App. at 426.



ORDER

An effective date earlier than October 24, 1988, for the 
award of service connection for a mood disorder secondary to 
a head injury is denied.  

A 100 percent evaluation for a mood disorder secondary to a 
head injury is granted, subject to the provisions governing 
the award of monetary benefits.

A total evaluation due to unemployability due to service-
connected disability is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

